560 So.2d 835 (1990)
Valerie WRIGHT
v.
Bernard HIRSCH, M.D., New Orleans General Hospital and Insurance Corporation of America.
Nos. 90-C-0572, 90-C-0603, 90-C-0634.
Supreme Court of Louisiana.
May 11, 1990.
*836 PER CURIAM.
Plaintiff moved for a judgment notwithstanding the verdict or in the alternative a new trial on the ground, inter alia, that the jury "behaved improperly so that impartial justice has not been done." Attached to this motion was an affidavit of plaintiff's counsel's "legal intern" alleging that one of the jurors stated to her that after the jury had recessed for the evening on November 15, 1988, he (the juror) had conducted independent research by reading various books on the subject which information he had conveyed to the other jurors during deliberations.
The trial judge denied the motion. On appeal, the court of appeal reversed and remanded for a new trial. 556 So.2d 109. The court of appeal concluded, based upon the information in the affidavit, that the "jury misconduct is prejudicial and is of such a grievous nature that to preclude the impartial administration of justice", citing La.Code Cov.P. art 1972(3).
Based upon the affidavit alone and the fact that no evidence was adduced at the hearing on the motion, we are unable to say that the trial judge abused his discretion in denying plaintiff's motion for a new trial. The court of appeal erred in holding otherwise. Accordingly, we reverse and remand the case to the court of appeal to consider the remaining arguments raised on appeal.